Citation Nr: 1138300	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file.

The service connection claims for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in December 2000, the RO denied a claim to reopen a claim of entitlement to service connection for PTSD.

2. Evidence added to the record since the prior final denial in December 2000 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

3. The Veteran is presumed to have been sound upon entry into service; there is not clear and unmistakable evidence that the Veteran had a preexisting mental health disorder.  

4. The Veteran's claimed stressors indicate fear of hostile or terrorist activity and they are shown to support a diagnosis of PTSD by a VA psychologist. 

5. The Veteran's lay statements are sufficient to establish the occurrence of his claimed stressors.

6. The Veteran has a current diagnosis of PTSD as a result of established combat-related stressors.


CONCLUSIONS OF LAW

1. The December 2000 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2. PTSD was incurred in the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011), 3.304(f)(3) (as revised, 75 Fed. Reg. 39843 (July 13, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen and grant service connection for PTSD is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  

II. New and Material Evidence

The Veteran contends that he suffers PTSD due to traumatic events in military service.  Thus, he contends that service connection is warranted for this disorder.

In May 1997, an original claim for service connection for PTSD was denied.  Claims to reopen the previously denied claim seeking service connection for PTSD were then denied in June 2000 and December 2000.  The Veteran did not timely appeal any of the aforementioned rating decisions.  Thus, the last decision on this claim, dated in December 2000, is final.  38 U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in July 2004; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the December 2000 rating decision denying PTSD, the Veteran's service treatment records were of record, as well as evidence of VA mental health treatment.  The claim was denied on the basis that the evidence continued to fail to establish a diagnosis of PTSD related to stressors capable of verification.

Since that time, the Veteran has submitted additional VA treatment records, personal statements, and he has testified at a June 2007 DRO hearing.  The Board finds that this evidence is both new and material.

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 372.  

However, changing an evidentiary standard for establishing an element of a claim does not effect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen.  75 Fed. Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.

In this regard, the Board notes that, even though the regulation change itself does not constitute new and material evidence, it does allow the contents of the treatment records in this case to constitute new and material evidence.  Specifically, VA treatment records relevant to the appeal period document both a diagnosis of PTSD and the Veteran's fear of hostile activity while serving in Vietnam.  When viewing this evidence in light of the revised regulations, the Board determines that it is both new and material in that it supplies sufficient evidence of a verified in-service combat stressor to provide a reasonable possibility of substantiating the claim.
 
Therefore, the Board must conclude that the evidence added to the record since the January 2000 denial is new, but not material, in that it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.  As such, the Board finds that the evidence received subsequent to the RO's January 2000 decision is not new and material and the requirements to reopen the claim of entitlement to service connection for a back disorder have not been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for a back disorder is denied.

II. Service Connection 

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the Veteran cannot claim service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation will not be conceded where there was no increase in severity of the disability during service, based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his February 1969 induction examination, the Veteran denied any significant injury, illness, or hospitalization.  The clinical examination conducted at that time was normal.  Therefore, the Veteran is presumed to have been in sound condition upon entry into service.  38 U.S.C.A. § 1111; Wagner, supra. 

However, clear and unmistakable evidence that the injury or disease preexisted service may rebut this presumption.  In this regard, the Board notes that a May 2006 letter from DFP, a counselor, states that the Veteran suffered from PTSD due to childhood trauma.  However, even though the Veteran experienced mental health difficulties in service as noted in his service treatment records, treatment for pre-service psychiatric complaints is not of record.  Further, DFP's comment is not reiterated in the Veteran's post-service treatment records.  The Board finds that one such comment from a mental health professional almost 35 years after discharge does not constitute clear and unmistakable evidence that the Veteran had a preexisting mental health disorder.  Accordingly, the Board finds that the presumption of soundness is not rebutted, and will consider the merits of the Veteran's claim on a direct basis only.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

The Veteran has reported combat-related stressors from his service in the Republic of Vietnam that include seeing two Vietnamese children shot, being under enemy fire and unable to reach his weapon, and knowing of six soldiers who were killed in an explosion with less than 60 days before discharge.  The Board observes that a there is a formal finding of record that there was insufficient evidence to verify the Veteran's claimed stressors. 

However, VA treatment records include several outpatient notes of a diagnosis of PTSD secondary to combat in Vietnam.  The aforementioned stressors are repeated throughout these records in relation to the Veteran's diagnosis.  Additionally, an August 1996 VA psychologist diagnosed PTSD and noted that the Veteran's being afraid for his life due to the stressor during which he was fired upon.  

Thus, applying the revised 38 C.F.R. § 3.304(f), the Board observes that the Veteran has expressed fear of death in relation to his claimed stressors and the August 1996 psychologist found his contentions to be sufficient to support a PTSD diagnosis; therefore, his lay statements as to his claimed stressors are sufficient evidence that they occurred.  Accordingly, the Board finds that the Veteran has verified in-service combat-related stressors as detailed above.  

Moreover, the record shows that the Veteran's diagnosis of PTSD has been associated with his described combat-related stressors, and in light of the revised regulation, the diagnosis need not be associated with only the stressor incidents verified by JSRRC.  Therefore, the criteria for service connection for PTSD have been met, and the Veteran's claim is granted.


ORDER

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection for PTSD is granted.
Service connection for PTSD is granted.


REMAND

With respect to the Veteran's bilateral hearing loss and tinnitus claims, the Board finds that a remand is necessary to allow for further development of the claims and to schedule another VA audiological examination.

First, the Board notes that the Veteran has reported being on disability benefits from the Social Security Administration (SSA) since the early 1990s.  Records related to the Veteran's claim for these benefits are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, all records related to the Veteran's application and award of SSA disability benefits should be requested.

Additionally, the Board finds that the May 2005 VA examination for tinnitus was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board notes that the examiner opined that the Veteran's tinnitus was not due to his hearing loss.  However, the issue is whether the tinnitus is etiologically related to the Veteran's in-service noise exposure.  Accordingly, the tinnitus claim must be remanded so that another VA examination and opinion may be obtained.

Finally, the Board notes that the most recent VA treatment record in the file is dated in June 2007.  It appears from the record that the Veteran seeks regular treatment, including audiological evaluations, at the Boston VA medical center (VAMC).  Thus, all VA treatment records from the Boston VA facility dated from June 2007 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request all records from SSA related to the Veteran's application and award of disability benefits.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request VA treatment records dated from June 2007 onward from the Boston VAMC.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Once any additional records have been obtained, schedule the Veteran for a VA audiological examination in order to ascertain the etiology of his claimed tinnitus.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's tinnitus is causally or etiologically related, in whole or in part, to his described in-service noise exposure or is otherwise related to his military service? 
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  
 
4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the July 2008 supplemental statement of the case.  If a claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


